Exhibit 10.04

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

Amendment dated as of October 22, 2001 (this “Amendment”) to the Employment
Agreement dated April 1, 1999 and amended on August 1, 2001, by and between IDT
Corporation (the “Company”) and James A. Courter (the “Executive”) (the
“Agreement”).

WITNESSETH

WHEREAS, the Company and the Executive desire to modify the terms and conditions
of the Agreement on the terms set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:

Section 1. Section 2 of the Agreement is replaced in its entirety, with the
following:

“2. Term. This Agreement is for the five (5) year period (the “Term”) commencing
on October 22, 2001, and terminating on the fifth anniversary of such date, or
upon the Executive’s earlier death or other termination of employment pursuant
to Section 7 hereof; provided, however, that commencing on October 21, 2006 and
each anniversary thereafter, the term shall automatically be extended for one
additional year beyond its otherwise scheduled expiration unless, not later than
ninety (90) days prior to any such anniversary, either party hereto shall have
notified the other party in writing that such extension shall not take effect.”

Section 2. Section 5 of the Agreement is amended to change the place of
performance to Newark, New Jersey.

Section 3. Section 6(a) of the Agreement is replaced in its entirety, with the
following:

“(a) Annual Base Salary. The Company shall pay to the Executive an annual base
salary (the “Base Salary”) at a rate not less than Two Hundred Fifty Thousand
Dollars ($250,000.00), such salary to be paid in conformity with the Company’s
payroll policies relating to its senior executive officers. During the Term, the
Executive’s Base Salary shall be increased, if necessary, so that the Base
Salary is not less than the highest paid employee(s) of the Company or any of
the Company’s controlled entities.”



--------------------------------------------------------------------------------

Section 4. Section 6(e) of the Agreement is replaced in its entirety, with the
following:

“(e) Stock Option Grant. Executive has been granted, on March 1, 1999, three
hundred thousand (300,000) options to purchase IDT common stock at the exercise
price of $12.625 per share, the terms and conditions of which shall be governed
by the IDT Corporation 1996 Stock Option and Incentive Plan (As Amended and
Restated). Such stock options shall vest as follows: twenty-five thousand
(25,000) options shall vest at the end of each quarter during the Term of this
Agreement. In addition to the foregoing, effective October 22, 2001, Executive
has been granted one million (1,000,000) options to purchase IDT Class B common
stock at the exercise price of $9.01 per share, the terms and conditions of
which shall be governed by the IDT Corporation 1996 Stock Option and Incentive
Plan (As Amended and Restated). Such stock options shall vest as follows: fifty
thousand (50,000) options shall vest on January 1, 2002 and, thereafter, fifty
thousand (50,000) options shall vest every three months on the first of the
month commencing April 1, 2002. Notwithstanding the aforementioned vesting
schedule, in the event the Company experiences a “Change in Control” as defined
in the IDT Corporation 1996 Stock Option and Incentive Plan (As Amended and
Restated) any unvested options shall automatically vest upon the date of the
occurrence of the event. In the event the Executive’s employment is terminated
without “Cause”, as defined in Section 7(b) or the Executive shall terminate his
employment for “Good Reason” as defined in Section 7(c), any and all unvested
options shall automatically vest upon the “Date of Termination” as defined
hereunder, and the Executive shall be permitted to exercise any and all options
which are outstanding as of the date of his termination within two (2) years
from the Date of Termination.

Section 5. Section 7(c)(vi) of the Agreement is amended to change the place of
performance to Newark, New Jersey.

All of the other terms and conditions of the Agreement remain unchanged by this
Amendment.

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer, and the Executive has signed this Amendment, as of the
date first above written.

 

IDT CORPORATION

By:   /s/ Howard Jonas  

Howard S. Jonas, Chairman

 

EXECUTIVE

By:   /s/ James A. Courter  

James A. Courter

 

2